Citation Nr: 1208507	
Decision Date: 03/06/12    Archive Date: 03/19/12

DOCKET NO.  08-36 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.



REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs



WITNESSES AT HEARING ON APPEAL

Veteran and his spouse



ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The Veteran served on active duty from June 1964 to January 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

The Veteran and his spouse testified at a Travel Board hearing before the undersigned Veterans Law Judge in March 2011.  A transcript of the hearing is associated with the claims folder.

The Veteran submitted additional evidence at his hearing.  He included a waiver of consideration of the evidence by the agency of original jurisdiction (AOJ).  The Board will consider the evidence in its appellate review.


FINDINGS OF FACT

1.  The Veteran currently suffers from bilateral hearing loss disability and there is a reasonable basis to attribute such disability to his period of military service.

2.  The Veteran currently suffers from tinnitus and there is a reasonable basis to attribute such disability to his period of military service.  





CONCLUSIONS OF LAW

1.  The Veteran has a bilateral hearing loss disability that was incurred in active military service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.385 (2011).

2.  The Veteran has tinnitus that was incurred in active military service.  38 U.S.C.A. §§ 1110, 1131, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

The Veteran was a graduate of the United States Military Academy (West Point) in 1964.  He served on active duty from June 1964 to January 1970.  He had service in the inactive Army Reserve.  His DD 214 reflects that he completed officer infantry basic school and earned his Ranger tab and parachute badge.  He had service in Vietnam and service with a Special Forces Group in Germany.  The Veteran contends that he has hearing loss and tinnitus are due to acoustic trauma from exposure to live fire from a variety of weapons to include tanks, artillery, bazookas, and small arms in addition to explosives.  

The Veteran's service treatment records (STRs) are negative for complaints or treatment for hearing loss or tinnitus.  He received several audiograms during his time as a cadet and during active duty.  His appointment physical examination included an audiogram in March 1960.  The results of audiometric testing were as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
10
--
0
LEFT
15
10
5
--
0

The Veteran had a commissioning physical examination in November 1963.  The audiometric testing at that time showed the following results:




HERTZ



500
1000
2000
3000
4000
RIGHT
-15
-10
-10
--
-10
LEFT
5
-10
-10
--
-10

The physical examination was also used to screen the Veteran as an acceptable candidate for his airborne and Ranger training.

The Veteran was given an annual physical examination that included audiometric testing in June 1966.  The results of his audiogram were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
-5
-5
-5
+5
LEFT
-5
-5
-5
-5
+5

The Veteran had a separation physical examination in September 1969.  His audiometric test results were:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
0
--
5
LEFT
5
0
0
--
5

As noted, the Veteran was discharged from active duty in January 1970.  He signed a statement at that time wherein he indicated there had been no change in his medical condition since his physical examination of September 1969.

A final military examination is included in the STRs.  It was a quadrennial examination for the Army Reserve conducted in November 1974.  The Veteran indicated his employment was as an industrial engineer.  The audiometric test results were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
15
10
10
LEFT
20
20
15
15
15

The Veteran submitted evidence consisting of private audiograms in April 2007.  It appears the audiograms were from his employee with test results dated in December 1973, July 1978, October 1984 and December 2006.  The first record was entitled Personal Data Sheet - Noise Study and dated in December 1973.  It appears to be a pre-employment/early employment assessment of the Veteran history of noise exposure as well as an audiometric study of his current status.  The Veteran's noise exposure was identified as "0" for present noise exposure; however, he had an entry of "3" for military noise exposure.  The audiometric test results were as follows:




HERTZ


12/73
500
1000
2000
3000
4000
RIGHT
0
-5
-10
-10
-10
LEFT
10
0
-10
0
5

The Veteran underwent another hearing evaluation in July 1978.  The occupational history of the form listed two entries and the time served in those capacities.  The form also included a block to the far right for indicating whether noise protection was worn.  The "no" block was checked for both areas of employment.  The form went on to identify the Veteran's military service and that he was exposed to gunfire and noise during such service.  The audiogram revealed the following test results:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
5
5
10
LEFT
15
10
5
20
20

The evidence also included a document described as an Audiometric Data Sheet from his employer that was dated in October 1984.  The form indicated the Veteran began his employment in December 1973 and that he had had two previous audiometric tests.  The results for the 1973 and 1978 audiograms were listed on the form.  The Veteran was noted to have a history of ringing/roaring in the left ear and a history of gunfire exposure from hunting and the military.  Results from a current test were also included.  They were:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
5
5
10
LEFT
20
5
5
10
30

In addition to the above information, the form also noted that the Veteran did not have regular noise exposure, he did not use hearing protection, had no ear problems, no hearing change and had no off job noise exposure.

The Veteran also submitted an audiogram report dated in December 2006.  There is no identifying information on the report, as in whether it was conducted by his employer or another private source.  In any event, the audiogram provided evidence of a hearing loss for VA purpose.  The audiogram reflected the following results:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
25
40
60
65
LEFT
30
35
40
55
70

No speech reception threshold or discrimination scores were provided.

The Veteran submitted a statement with the above medical evidence.  He detailed the bases for his noise exposure in service and the various weapons he fired or was exposed to as well as noise from helicopters and other aircraft and from parachute jumping.  The Veteran reported he did do some shotgun firing in the 1980's.  Finally, he said that his hearing loss had gotten worse in the last two to three years.

The Veteran was afforded a VA audiology examination in February 2007.  The Veteran's dates of active duty were noted as well as the sources of his noise exposure in service.  The examiner further noted that the Veteran had post-service noise exposure from hunting.  The examiner recorded a history of bilateral tinnitus.  She said the tinnitus was first noticed three years ago.  The results of audiometric testing were as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
15
25
35
40
45
LEFT
20
35
40
45
65

The audiogram listed speech recognition scores of 100 percent for the right ear and 96 percent for the left ear.  The examiner provided a diagnosis of bilateral sensorineural hearing loss.  The examiner reviewed the results of the audiograms in the STRs from 1960 and then 1970 [sic] (examination was in September 1969).  She referred to the Veteran's hearing being within normal limits in 1960 and again in 1970.  The examiner also reviewed the November 1974 Army Reserve audiogram and said it showed normal hearing in the right ear from 250-8000 Hertz and that the left ear had a hearing loss at 6000-8000 Hertz.  The examiner opined that the Veteran's hearing loss and tinnitus was less likely than not related to service.  In support of her opinion she said the Veteran had a normal audiogram in 1970 and that his tinnitus had its onset more than 30 years after service.

The Veteran's claim for service connection, for both bilateral hearing loss and tinnitus, was denied in April 2007.  

The Veteran submitted his notice of disagreement (NOD) in February 2008.  The Veteran said that he was exposed to gunfire and loud noises during service.  He added that he flew in helicopters back and forth from Division to Brigade to fire bases in Vietnam.  He never wore hearing protection.  He said he had never regained his hearing to an acceptable level since service.  The Veteran said he would have no other reason to have these problems with hearing other than his noise exposure in service.  He said he had had tinnitus intermittently or at times he just could not hear it.

The Veteran included an audiogram and a report from W. E. Lentz, Ph.D, & Associates, dated in January 2008.  The audiogram provided results that would indicate a hearing loss for purposes of 38 C.F.R. § 3.385.  The test results also included speech discrimination scores of 90 percent for the right ear and 100 percent for the left ear.  However, there was no indication that the Maryland CNC word list was used.  The report noted that the Veteran said he was exposed to heavy artillery fire during service in Vietnam.  The report said the audiogram indicated a mild to moderately severe sensorineural hearing loss in both ears, greater in the left ear.  The speech discrimination ability was said to be excellent.  The examiner said that the exposure to gunfire in service was sufficient to cause the hearing loss shown on the audiogram.  It was noted that, because of this opinion, the examiner said the Veteran had been encouraged to ask VA to reconsider the claim.

The Veteran also included a letter of reference for him by J. H. Madison, Jr., then an Army Lieutenant Colonel, dated in November 1968.  The letter included a description of being stationed with the Veteran in Vietnam from September 1967 to March 1968 and the extreme circumstances of the Veteran's duties.

The Veteran and his spouse testified at a Travel Board hearing in March 2011.  The Veteran testified about noise exposure from the regular firing of rifles, small arms, and artillery during his time as a cadet, especially during his first year.  He also testified regarding training he received in Germany while assigned to a Special Forces Group where he was instructed on how to use explosives.  He also recalled how he spent a lot of time at various fire bases in Vietnam when the artillery was firing.  He referred to Colonel Madison reminding him of additional noise exposure from the various helicopters they flew in while performing their duties.  The Veteran also said he had had tinnitus since service.  It was something that he did not notice at times but got used to it.  The Veteran's spouse testified as to his having the television louder than she would need at home.  The same with the radio and that she would have to tell him to turn the volume down.  The Veteran reiterated his various types of exposure to noise in service.

The evidence submitted by the Veteran at his hearing consisted of one additional audiogram from Dr. Lentz's office, dated in January 2010 and a duplicate audiogram from January 2008.  There was no opinion provided with the new audiogram.  The second item was another statement from Colonel Madison, now retired, dated in February 2011.  He said he was the Veteran's commanding officer from September 1967 to March 1968.  He said they conducted helicopter borne combat operations in the central Highlands of the Republic of Vietnam during that time.  He said the Veteran was positioned at front line fire bases where he was continuously exposed to a high level of combat noise such as close proximity to artillery, to include 105-millimeter (mm) and 155-mm cannons and 8-inch howitzer fire.  He said the Veteran was also exposed to intense high pitched helicopter turbine engine sounds, bomb explosions from close air support, infantry weapons muzzle blasts, enemy shelling and attacks and other intense sounds associated with ground combat.  

II.  Analysis

The law provides that service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).  In addition, certain chronic diseases, including sensorineural hearing loss, may be presumed to have been incurred during service if the disorder becomes manifest to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In the alternative, the chronicity provisions of 38 C.F.R. § 3.303(b) are applicable where evidence, regardless of its date, shows that a veteran had a chronic condition in service, or during an applicable presumptive period, and still has such condition.  Such evidence must be medical unless it relates to a condition as to which under case law of the United States Court of Appeals for Veterans Claims (Court) or the United States Court of Appeals for the Federal Circuit (Federal Circuit), lay observation is competent.  

Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997).

Generally, service connection requires (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999); accord Caluza v. Brown, 7 Vet. App. 498 (1995).  

For purposes of a hearing loss claim, impaired hearing will be considered a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1,000, 2,000, 3,000, 4,000 Hertz is 40 decibels or greater, or when the auditory thresholds for at least three of the frequencies 500, 1,000, 2,000, 3,000, or 4,000 Hertz are 26 decibels or greater, or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2011).

The Veteran is competent to provide evidence of his symptoms during and since military service.  The evidence in this case shows that the Veteran had noise exposure in service due to his assigned duties.  38 U.S.C.A. § 1154(a).  Moreover, although the Veteran does not have individual awards indicative of participation in combat, his statements, along with those of Colonel Madison establish his participation in combat while in Vietnam.  38 C.F.R. § 1154(b).  Thus, his noise exposure in service is conceded on the basis of his duties in service as well as combat.

The evidence shows the Veteran meets the requirements for establishing a hearing loss disability under 38 C.F.R. § 3.385 in December 2006.  There is no medical evidence of record to establish that the hearing loss was manifest in service or within the first year after service.  

The lack of a documented hearing loss in service is only one aspect for consideration and is not dispositive.  The Court has issued several opinions that are helpful in evaluating the Veteran's claim.  In Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992), the Court found that the absence of a documented hearing loss while in service is not fatal to a claim for service connection.  Further, in Hensley v. Brown, 5 Vet. App. 155, 159-160 (1993), the Court noted that, when a veteran does not meet the regulatory requirements for a disability at separation, he can still establish service connection by submitting evidence that a current disability is causally related to service.  Finally, in Peters v. Brown, 6 Vet. App. 540, 543 (1994), the Court said that a veteran may establish service connection for a disability not manifested during service, or within the statutory presumptive period, with evidence that demonstrates that the disability actually resulted from a disease or injury incurred in service.

In this case, the audiometric testing included in the STRs does not reflect a hearing loss disability in service.  In fact, the VA examiner relied on the results of the Veteran's separation physical examination of September 1969 as evidence there was no hearing loss in service and as support for her opinion that the current hearing loss was not related to service.  The examiner did not address the several private audiograms from the Veteran's employer in 1973 and 1978 and the one from 1984 that demonstrated a change in hearing over his years of employment.

The evidence from the Veteran's employer is significant for noting a change in hearing as well as establishing that the Veteran had no noise exposure in his post-service employment and did not require the use of hearing protection.  Yet, there was a change in his hearing and no examiner has related this change to the aging process.  

The report from Dr. Lentz acknowledges the Veteran's noise exposure in service, characterized as heavy artillery fire in Vietnam.  The report further stated that the Veteran's exposure to gunfire in service was sufficient to cause the hearing loss shown on the audiogram of January 2008.  The report also noted that, based on the opinion provided, the Veteran was encouraged to ask VA to reconsider his claim.

The 1984 hearing assessment by the Veteran's employer also documented his complaint of ringing or roaring in his left ear - a report of tinnitus.  Tinnitus is a noise in the ears, such as ringing, buzzing, roaring, or clicking.  YT v Brown, 9 Vet. App. 195, 196 (1996).  This was approximately 23 years prior to the VA examination of February 2007.  As the Veteran testified, his tinnitus was not always noticeable because it was something he had gotten used to but it was there.

As established, the Veteran's noise exposure in service is conceded.  He is also competent to say that he experienced problems with his hearing and tinnitus during, and soon after service that have continued to the present.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The Veteran provided credible testimony regarding his service and combat noise exposure and Colonel Madison provided supplemental evidence as to the intensity of the combat noise exposure.  The VA examiner relied strictly on the results of examinations in service in deciding the Veteran's hearing loss was not related to service and she was incorrect as to the date of onset of the Veteran's tinnitus.  The report from Dr. Lentz found the Veteran's hearing loss was related to his combat noise exposure in service.

In view of the totality of the evidence, the Board finds that it is at least as likely as not that bilateral hearing loss and tinnitus were incurred in active service.  Resolving reasonable doubt in the Veteran's favor, the Board concludes that service connection is warranted.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2011).




ORDER

Entitlement to service connection for hearing loss is granted.

Entitlement to service connection for tinnitus is granted.






____________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


